Exhibit 10.51

 

   

Domtar Inc.

395, boul. de Maisonneuve Ouest Montréal QC H3A 1L6 Canada

 

Tél: (514) 848-5400

 

Domtar Inc.

395 de Maisonneuve Blvd. West

Montreal, QC H3A 1L6 Canada

 

Tel: (514) 848-5400

June 29, 2009

STRICTLY PERSONAL AND CONFIDENTIAL

Mr. Gilles Pharand

292 Notre Dame de Fatima

Laval, Quebec

H7G 3Y9

Dear Gilles:

Further to our discussions, this confirms our agreement relative to your
departure. Your departure date has been determined to be June 30, 2009 (the
“Departure Date”).

In order to lessen the impact of this decision, and in consideration of the
mutual promises contained in this letter (the “Letter”) and your execution,
delivery and non-revocation of the attached release (the “Release”), Domtar
Corporation (“Domtar” or the “Corporation”) will provide you with the payments
and benefits set forth below.

Severance Allowance

You will be entitled to severance under the Severance Program for Management
Committee Members (the “Severance Plan”). Domtar will pay you a severance
allowance under the Severance Plan of CAN$700,000 less applicable statutory
deductions, representing 24 months of base salary. Such amount shall be paid in
a lump sum before July 30 and as soon as reasonably practicable after the
Departure Date, subject to the terms and conditions of the Severance Plan, this
Letter and the Release.

You can transfer up to $55,000 of your severance pay directly to your personal
RRSP. Tax will not be withheld from the part of your severance payment that you
transfer directly to your RRSP. The eligible portion is calculated as the sum of
$2,000 times the number of years of service with Domtar before 1996 (26 years)
and $1,500 times the number of years before 1989 during which you did not
receive credit under the registered pension plan (2 years).

Retirement

 

  •  

You have requested, and I agree, that your retirement date will be July 1, 2009
(the “Retirement Date”).

 

  •  

Please see the attached documents on pension for an estimate of your pension
benefits, which will be paid under and in accordance with the Domtar pension
plans in which you participate.

Group Insurance

You will maintain your actual coverage under the Domtar group insurance program,
with the exception of disability coverage, optional life insurance and optional
AD&D, and under the Domtar Executive Health Program at Medisys, for a period of
two (2) years following your Departure Date or until you find new employment,
whichever event comes first. Waiver of premiums for life insurance and AD&D will
not be extended. After that period, you will benefit from the retiree group
insurance program.

Vacation Pay

No later than 30 days following your departure, you will receive a lump sum
payment for any vacation accrued but unpaid as of June 30, 2009. According to
our records, you have 21 days of 2008 unused vacation and you will have 30 days
of vacation accrued from July 1, 2008 to June 30, 2009.



--------------------------------------------------------------------------------

Annual Incentive Plan

 

  •  

You will be eligible for a bonus under our 2009 Annual Incentive Plan, subject
to the satisfaction of the applicable performance criteria. The bonus, if any,
will be based on Domtar’s performance relative to the performance criteria under
the Annual Incentive Plan, calculated based on your actual base salary paid in
2009 through the Departure Date and your bonus target of 58.75%. Payment will be
made in accordance with the terms of the Annual Incentive Plan at the same time
as payments are made to other executives and in any event, no later than
March 15, 2010.

Executive Stock Option Plan

 

  •  

After your Departure Date, you will not accrue any additional vesting or
exercisability of stock options granted to you under the Executive Stock Option
and Share Purchase Plan (the “Executive Stock Option Plan”). Your departure
shall be considered a retirement for purposes of the Executive Stock Option
Plan.

 

  •  

Subject to you taking retirement on the Retirement Date, you will have until the
earlier of the third anniversary of the Departure Date (June 30, 2012) and the
normal expiration date of the stock options to exercise the vested stock options
granted to you under the Executive Stock Option Plan, subject to the provisions
of the Executive Stock Option Plan, your grant letter governing the vested
options, and this Letter. The stock options not vested as of the Departure Date
will be cancelled and forfeited without payment effective as of the Departure
Date. You agree that the calculation of the number of vested and forfeited
options reflected in the table attached to this Letter is correct and that you
have no rights with respect to such options other than to exercise the vested
options in accordance with the provisions of the Executive Stock Option Plan,
your grant letter and this Letter.

 

  •  

For more information, please contact Josée Turgeon at 514-848-5555, ext. 85475.

Omnibus Incentive Plan

 

  •  

Subject to the terms and conditions of this Letter, we intend to treat your
departure as a “Retirement” under the Domtar Corporation 2007 Omnibus Incentive
Plan (the “Omnibus Plan”).

 

  •  

Subject to your retirement on the Retirement Date, a pro rata portion of the
unvested stock options granted to you, calculated in accordance with the
provisions of the Omnibus Plan, will vest as of the Departure Date and you will
have until the earlier of the fifth anniversary of the Departure Date (June 30,
2014) and the normal expiration date of the stock options to exercise the vested
stock options granted to you under the Omnibus Plan, subject to the provisions
of the Omnibus Plan, the award agreement governing the vested options and this
Letter. The stock options granted to you under the Omnibus Plan that do not vest
on the Departure Date will be cancelled and forfeited without payment effective
as of the Departure Date. You agree that the calculation of the number of vested
and forfeited options reflected in the table attached to this Letter is correct
and that you have no rights with respect to such options other than to exercise
the vested options in accordance with the provisions of the Omnibus Plan, your
award agreement and this Letter.

 

  •  

Subject to your retirement on the Retirement Date, a pro rata portion of your
Restricted Stock Units (“RSUs”), calculated in accordance with the provisions of
the Omnibus Plan, will vest on your Departure Date. Your 2009 RSUs will be paid
on your Departure Date and your 2007 and 2008 RSUs will be paid on January 31,
2010, in each case subject to the provisions of the Omnibus Plan, the award
agreement governing the vested RSUs and this Letter. The RSUs granted to you
under the Omnibus Plan that do not vest on the Departure Date will be cancelled
and forfeited without payment effective as of the Departure Date. You agree that
the calculation of the number of vested and forfeited RSUs reflected in the
table attached to this Letter is correct and that you have no rights with
respect to such RSUs other than to settlement of the vested RSUs in accordance
with the provisions of the Omnibus Plan, your award agreement and this Letter.

 

2



--------------------------------------------------------------------------------

  •  

Subject to your retirement on the Retirement Date, a pro rata portion of the
Performance Conditioned Restricted Stock Units (“PCRSUs”), calculated in
accordance with the provisions of the Omnibus Plan, that would have vested had
you remained employed through the applicable vesting date will vest and be paid
out at the same time as similar awards are paid out, subject to satisfaction of
the performance goals and to the provisions of the Omnibus Plan, the award
agreement governing the PCRSUs and this Letter. The PCRSUs granted to you under
the Omnibus Plan that do not vest as described above will be cancelled and
forfeited without payment. You agree that you have no rights with respect to
such PCRSUs other than to settlement of vested PCRSUs in accordance with the
provisions of the Omnibus Plan, your award agreement and this Letter.

 

  •  

All of the synergy PCRSUs which have vested and with regard to which you have
elected to defer the settlement will be settled on the earlier of the fifth
anniversary of the Departure Date (i.e., June 30, 2014) or ten days after you
have given written notice to the Board that you wish your synergy PCRSUs to be
settled.

 

  •  

For more information, please contact Josée Turgeon at 514-848-5555, ext. 85475.

Company Car

 

  •  

On your Departure Date, you will be required to return the car to the
Corporation. Should you be interested in buying the car, please contact Josée
Turgeon at (514) 848-5555 extension 85475 who will coordinate with Deragon.

Outplacement Services

 

  •  

You will be entitled to reasonable outplacement services under the Corporation’s
outplacement program.

Financial Counseling

 

  •  

You will be entitled to reimbursement for up to $5,000 of financial counseling
received through December 31, 2010, which amount and counseling will include
assistance with tax returns with respect to tax year 2009. Reimbursement
payments will be made to you promptly following submission of receipts for
services, provided that receipts are submitted within 90 days. No reimbursement
payment will be made later than December 31, 2010. You understand that this
reimbursement may be a taxable benefit.

Definitions

For purposes of the Non-Solicitation, Non-Recruitment and Confidentiality
paragraphs below, the following meanings shall be ascribed to the following
terms:

 

  •  

“Business of Employer” means manufacturing, marketing, selling, distributing or
otherwise providing: pulp and paper products (including tissue and papers
commonly used in copying, pamphlets, brochures, stationary, catalogues, posters,
cards, packaging, envelopes, candy wrappings, surgical gowns and other forms of
uncoated free sheet paper and coated groundwood paper) and wood products
(including lumber, wood chips, sawdust and wood shavings).

 

  •  

“Confidential Information” means information about the Corporation and its
employees, customers and/or suppliers which is not generally known outside of
the Corporation, which employee learns or learned of in connection with
employee’s employment with the company, and which would be useful to competitors
of the Corporation. Confidential Information includes, but is not limited to:
(1) business and employment policies, marketing methods and the targets of those
methods, finances, business plans, promotional materials and price lists;
(2) the terms upon which the Corporation obtains products from its suppliers
and/or sells products to customers; (3) the nature, origin, composition and
development of the Corporation’s products; and (4) the manner in which the
Corporation provides products and services to its customers.

 

3



--------------------------------------------------------------------------------

  •  

“Material Contact” means personal contact or the supervision of the efforts of
those who have direct personal contact with a supplier or customer.

Non-Recruitment of Employees

During the period beginning on your Departure Date and ending two (2) years
thereafter, you agree that you will not directly or indirectly solicit or
attempt to solicit any employee of Domtar with whom you had Material Contact
during the last three years of your employment to terminate or resign such
employee’s employment with Domtar.

Confidentiality

During the period beginning on your Departure Date and ending three (3) years
thereafter, you agree that you will not, directly or indirectly, use, copy,
disclose, distribute or otherwise make use of any Confidential Information of
Domtar. You further agree that if you are questioned about information subject
to this Letter by anyone not authorized to receive such information, you will
promptly notify an officer of Domtar. Nothing contained herein shall limit
Domtar’s rights under civil or statutory law (including federal and provincial
laws governing trade secrets), which may provide for longer restrictions on use
or disclosure.

Acknowledgments

You agree that the various agreements contained in the Non-Solicitation,
Non-Recruitment and Confidentiality paragraphs above (the “Protective
Covenants”) are reasonable as to time, scope and territory given Domtar’s need
to protect its business, personnel, trade secrets and Confidential Information.
You acknowledge that you have substantial experience and knowledge such that you
can readily obtain subsequent employment which does not violate this Letter.

Unemployment

You should be aware that we will be reporting both your severance pay and your
vacation pay to the appropriate unemployment agency as pay for the number of
weeks that they were based on and as being allocated to the weeks immediately
following your last day of work.

No Right of Reemployment

By your signature below, you acknowledge and agree that you have no recall or
similar reemployment rights as a result of the termination of your employment.
Any further reemployment is solely within the discretion of Domtar and will
require written approval of the President and Chief Executive Officer of the
Corporation, if your rehire occurs within one year of your termination date. In
the event Domtar or any of its subsidiaries or affiliates ever reemploys you,
you understand that your years of service, on which your current severance
benefits are based, will not be recognized as years of service for any future
severance benefits.

Release and Knowing Waiver of Claims

Attached to this Letter is a Release. The Release must be executed and delivered
by you on the Departure Date.

By accepting these severance benefits and payments as evidenced by your
signature below, you agree that the calculation of your lump sum benefit is
correct and that you are not entitled to receive any other severance payments or
benefits as a result of the termination of your employment. You acknowledge that
your receipt of each of the payments and benefits described in this Letter is
contingent upon your continued employment through the Departure Date, your
execution and delivery of the Release concurrently with this Letter, and your
adherence to the terms of this Letter and the attached Release.

 

4



--------------------------------------------------------------------------------

Sole Agreement Severability; Governing Law

 

  •  

This Letter and the Release together constitute the sole agreement between you
and Domtar regarding your termination of employment, the severance benefits and
payments to be provided to you, and the other subjects addressed therein. All
prior correspondence and proposals (including summaries of proposed terms) and
all prior promises, representations, understandings, arrangements and agreements
relating to such subjects are merged into and superseded by this Letter and the
Release.

 

  •  

In the event that any one or more of the provisions of this Letter or the
Release shall be or become invalid, illegal or unenforceable in any respect, the
remaining provisions contained in the Letter and Release shall continue to be
legally valid and remain in full force and effect.

 

  •  

This Letter and the Release are governed by and construed in accordance with the
laws of the Province of Quebec without regard for conflict of laws rules.

*****

We urge you to review the terms of this Letter and the attached Release and to
discuss them with your family, an attorney of your choice or your financial or
tax advisors before accepting the terms and making a decision. By signing, you
acknowledge that you have been provided sufficient time in which to consider the
terms of this Letter and the Release.

If, following such review, you agree with the terms and conditions of this
Letter, please sign the two copies of this Letter and the attached Release in
the spaces provided, and return both copies of each signed document to Zygmunt
Jablonski at Domtar House or in the enclosed self-addressed stamped envelope. A
fully executed set of documents will be provided to you shortly following
receipt by Domtar of your signed Letter and Release. Enclosed are two sets of
original documents so that you may retain one for your files.

I extend to you our best wishes for success in your future endeavors.

Yours truly,

 

DOMTAR CORPORATION By:   /s/ Zygmunt Jablonski  

Zygmunt Jablonski

Senior Vice-President, Law and Corporate Affairs

Enclosures

I agree to accept the terms and conditions contained in this Letter.

 

/s/ Gilles Pharand     /s/ Razvan L. Theodoru Signature     Witness

 

June 29, 2009     June 29, 2009 Date     Date

 

5